Citation Nr: 0610759	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  05-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1954 to February 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  In January 2006, the veteran submitted a 
Motion to Advance on the Docket.  In January 2006, the Board 
granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
chronic PTSD secondary to his stressful inservice 
experiences.  In his September 2004 claim for service 
connection for PTSD, the veteran conveyed that his inservice 
stressors included the episode in which he sustained his 
service-connected left lower extremity disability; being 
required to stand guard duty on the fantail of the U.S.S. 
Marine Adder at night during gales while the ship crossed the 
Pacific Ocean in February 1955; and an inservice motor 
vehicle accident in which three individuals were killed.  

In reviewing the record, the Board observes that the veteran 
has been repeatedly diagnosed with PTSD by treating VA 
psychiatric personnel.  Notwithstanding this fact, he has not 
been afforded a VA examination for compensation purposes to 
determine the nature and etiology of his PTSD.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  
The veteran's alleged inservice stressful experiences have 
not been verified.  As no attempt has been apparently taken 
to verify the veteran's stressors, such an effort must be 
made.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).  In the instant appeal, the veteran 
was not provided with notice of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for PTSD.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005); and the Court's holding 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) are fully 
met.

2.  The AMC should also contact the 
veteran and request that he provide a 
more detailed account of the alleged 
inservice motor vehicle accident in which 
three individuals were killed, including 
specific dates, places, and the names.  
The AMC should also take the appropriate 
steps to associate the veteran's 
personnel folder (his "201 file").

3.  Then contact the appropriate entity 
and request a copy of the ship deck log 
of the U.S.S. Marine Adder for February 
1955.  If such a request is unsuccessful, 
a written statement to that effect must 
be prepared for incorporation into the 
record.  
4.  Then request that copies of all VA 
clinical documentation pertaining to 
treatment of the veteran after 2004, not 
already of record, be forwarded for 
incorporation into the record.  

5.  Then schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his chronic acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic psychiatric disorder was 
initially manifested in or otherwise 
originated during active service?  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD.  If the benefit sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the 
statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


